DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claim 2, drawn to the method according to claim 1, wherein the plant is a C3 plant, classified in C12N15/8261, for example.
II. Claim 3, drawn to the method according to claim 1, wherein the plant is rice, barley, thale cress, wheat, rye, oat, fescue, sunflower, tomato, cucumber, potato, peanut, cotton, sugar beet, tobacco, soybean, spinach, or a tree, classified in C12N15/8261, for example.
III. Claim 5, drawn to the method according to claim 1, wherein the polynucleotide is stably incorporated into the genome of the plant, classified in C12N15/8261, for example.
IV. Claim 6, drawn to the method according to claim 1, wherein the polynucleotide comprises cDNA, classified in C12N15/8261, for example.
V. Claim 7, drawn to the method according to claim 4, wherein the expression construct provides for cell-type specific expression in the plant, classified in C12N15/8225, for example.
VI. Claim 8, drawn to the method according to claim 4, wherein the expression construct provides for leaf-specific expression in the plant, classified in C12N15/8225, for example.
VII. Claim 9, drawn to the method according to claim 4, wherein the expression construct provides for mesophyll-specific expression, or bundle sheath (BS) cell-specific expression, or vascular bundle-specific expression, classified in C12N15/8225, for example.
VIII. Claim 10, drawn to the method according to claim 1, wherein the expressed SHR is heterologous to the plant, classified in C12N15/8261, for example.
. Claim 11, drawn to the method according to claim 1, wherein the number of BS cells in the plant is increased relative to the number of BS cells in a wild type or non-modified plant, classified in C12N15/8261, for example.
X. Claim 12-13, drawn to the method according to claim 1, wherein the number of BS cells in the plant is increased relative to the number of mesophyll cells in the plant, classified in C12N15/8261, for example.
XI. Claim 14, drawn to the method according to claim 1, wherein the polynucleotide comprises the nucleotide sequence shown in SEQ ID NO: 10, 12, 20, 22, 28, 30, 32, or 38, or a nucleotide sequence that has at least 90% sequence identity with the SEQ ID NO, classified in C12N15/8261, for example.
XII. Claim 15, drawn to the method according to claim 1, wherein the number of channels between BS cells and mesophyll cells is increased in the plant, classified in C12N15/8261, for example.
XIII. Claim 16, drawn to the method according to claim 1, wherein a cell pattern similar to Kranz anatomy is produced in the plant, classified in C12N15/8261, for example.
XIV. Claims 17 and 20, drawn to a plant that exhibits increased expression or ectopic expression or altered expression of an SHR, wherein said SHR comprises the amino acid sequence shown in SEQ ID NO:9, 11, 19, 21, 27, 29, 31, or 37; or an isolated polynucleotide promoter sequence of a plant SHR gene, or a functional fragment thereof that exhibits promoter activity; or a polynucleotide comprising a promoter sequence of a plant SHR gene, or a functional fragment thereof that exhibits promoter activity, operably linked to a polynucleotide of interest or gene of interest; or an expression construct comprising i) a polynucleotide comprising said promoter sequence, or ii) a polynucleotide encoding an SHR; or a cell , classified in A01H6/4636, for example.
XV. Claims 18-19, drawn to the method according to claim 1, wherein the polynucleotide is operably linked to a polynucleotide promoter sequence of an SHR gene, wherein said promoter sequence comprises the nucleotide sequence of SEQ ID NO:49, classified in A01H6/20, for example.

Claim 1 link(s) inventions I-XIII and XV. The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 1. Claim 4 link(s) inventions V-VII. The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 4. The linking claim is examined with, and thus is considered part of, the invention elected. Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The inventions are independent or distinct, each from the other because:
Inventions I-XIII and XV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because they utilize different materials, or produce different end results. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V-VII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because the type of expression provided by the expressions cassettes is different. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
I-XIII and XV and invention XIV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the plant can be made by another and materially different process, such as by chemically or environmentally altering the expression of a SHR gene in the plant, or by incorporating a non-SHR encoding polynucleotide to alter the expression of a SHR gene in the plant.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions require a different field of search, for example, searching different classes/subclasses or electronic resources, and employing different search queries); (c) the prior art applicable to one invention would not likely be applicable to another invention; (d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:

Claim 1 (inventions I-XIII and XV):  SEQ ID NO:9, 11, 19, 21, 27, 29, 31, or 37.

Claim 14 (invention XI): SEQ ID NO: 10, 12, 20, 22, 28, 30, 32, or 38. 

Claims 17 and 20 (invention XIV):
Species 1: a plant that exhibits increased expression or ectopic expression or altered expression of an SHR. If this species is elected, also elect a second species: SEQ ID NO:9, 11, 19, 21, 27, 29, 31, or 37. 

Species 3: a polynucleotide comprising a promoter sequence of a plant SHR gene, or a functional fragment thereof that exhibits promoter activity, operably linked to a polynucleotide of interest or gene of interest.
Species 4: an expression construct comprising a polynucleotide comprising a promoter sequence of a plant SHR gene.
Species 5: an expression construct comprising a polynucleotide encoding an SHR.
Species 6: a cell transformed with a polynucleotide comprising a promoter sequence of a plant SHR gene, operably linked to a polynucleotide of interest or gene of interest.
Species 7: a cell transformed with a polynucleotide encoding an SHR.

The species are independent or distinct because they are distinct amino acid (claims 1, 17) or nucleotide sequences (claim 14), or because they are structurally and functionally distinct compositions, i.e. a plant, a SHR promoter polynucleotide, a polynucleotide comprising a SHR promoter and a polynucleotide or gene of interests, an expression construct comprising a SHR promoter, an expression construct comprising a SHR encoding polynucleotide, a cell transformed with a SHR promoter, a cell transformed with a SHR encoding polynucleotide   (claim 17). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794. The examiner can normally be reached M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/            Primary Examiner, Art Unit 1662